Name: Commission Regulation (EEC) No 1632/81 of 17 June 1981 amending Regulation (EEC) No 3300/80 on the sale at a standard price fixed in advance of frozen beef for export to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/10 Official Journal of the European Communities 19. 6 . 81 COMMISSION REGULATION (EEC) No 1632/81 of 17 June 1981 amending Regulation (EEC) No 3300/80 on the sale at a standard price fixed in advance of frozen beef for export to Poland whereas it is therefore necessary to extend the said time limit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( l ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3300/80 (2), as amended by Regulation (EEC) No 604/81 (3), provided for the sale of frozen beef held by the intervention agencies for export to Poland ; whereas the said Regulation laid down that export of the said meat should take place before 1 July 1981 ; Whereas there has been some difficulty in carrying out all these exports within the initial time limit ; The date '1 July 1981 in Article 1 (5) of Regulation (EEC) No 3300/80 is hereby replaced by the date *1 October 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1981 . For the Commission The President Gaston THORN (!) OJ No L 148 , 28 . 6 . 1968, p . 24. (2) OJ No L 344, 19 . 12 . 1980, p . 19 . (3) OJ No L 61 , 7. 3 . 1981 , p . 17 .